DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 2/17/2021 has been considered and entered into the record.  New claim 25 has been added, while claims 7 and 8 have been cancelled.  Claims 1–6 and 9–25 are pending, while claims 18–23 remain withdrawn from consideration.  Claims 1–6, 9–17, 24, and 25 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 5–7, 9–11, 13–17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe (WO 2016/019143 A1) in view of Takebayashi (US 2010/0203789 A1) in view Zhang (US 2011/0073344 A1).
Jayasinghe teaches a composite structure comprising a carbon nanotube sheet including a porous, non-woven veil, and one or more layers of carbon nanotubes and polymer bonded to and interspersed within a thickness of the veil to form an electromagnetic shielding material.  Jayasinghe abstract, ¶¶ 18, 20, 62, 69, 81, 99, 110, 112, 114–115, 120, Figs. 5, 6.  The veil may comprise carbon fibers.  Id. ¶¶ 74, 109.  The carbon nanotube layers comprise nanotubes arranged in a randomly-oriented, uniformly-Id. ¶ 21, 69, 103.
Jayasinghe fails to teach coating a carrier layer with nickel or use elastomer to impregnate the carrier layer and carbon nanomaterial structure.  
Takebayashi teaches the use of a nickel-coated, non-woven fabric impregnated with polymer resin for use as a gasket for electromagnetic shielding.  Takebayashi abstract, ¶¶ 1, 41–43, 46.
It would have been obvious to one of ordinary skill in the art to have coated the non-woven veil of Jayasinghe with nickel to form the composite structure into a commercial product (i.e., shielding gasket).
Zhang teaches a carbon nanotube gasket impregnated with synthetic rubber, thermoset fluoroelastomer, or thermoplastic elastomer polymer to form a gasket.  Zhang abstract, ¶¶ 44, 45, 56.  The nanotube gasket material may be placed between a composite cover and a composite electronics assembly to provide shielding to the base.  See id. ¶ 44.
It also would have been obvious to the ordinarily skilled artisan to have used elastomer as the polymer in Jayasinghe in order to successfully practice the invention of Jayasinghe and form a gasket.  Additionally, it would have been obvious to have located the gasket between a cover and electronics assembly to provide shielding protection to the assembly.
Each of the references is directed to electromagnetic shielding.  Additionally, the prior art as combined renders the claimed invention obvious.  Accordingly, the Examiner takes the position that the prior art as combined above provides “EMI shielding at low .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe, Takebayashi, and Zhang as applied to claim 3 above, and further in view of Tsuchimoto (US 4,546,033).  Jayasinghe, Takebayashi, and Zhang fail to teach a gasket comprising a body and flange portions.  
Tsuchimoto teaches a gasket sheet comprising carbon fibers and rubber Tsuchimoto abstract, 2:12–20.  The gasket comprises body and flange portions.  Id. at 1:19–30.
One of ordinary skill in the art would have modified the teachings of Jayasinghe with a gasket comprising body and flange portions in order to successfully form a flange.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasinghe, Takebayashi, and Zhang as applied to claim 1 above, and further in view of Liang (US 8,351,220 B2).  Jayasinghe, Takebayashi, and Zhang fail to teach the use of nitrile-rubber in electromagnetic shielding.
Liang teaches a composite material for electromagnetic interference (EMI) shielding comprising a stack including at least two electrically conductive nanoscale fiber films, which are separated from one another by at least one insulating material.  Liang abstract, Figs. 1, 2.  The electrically conductive nanoscale fiber films may comprise randomly-oriented carbon nanotubes and/or nanofibers, wherein the films may be infiltrated with a matrix material and incorporated into a structural composite and conventional fiber-reinforced composite manufacturing processes.  Id. at 4:30–44, 6:60–7:51, Examples 2, 3.  The insulating material may comprise elastomeric material, such as Id. at 8:53– 9:48.
It also would have been obvious to the ordinarily skilled artisan to have used nitrile-rubber as the polymer in Jayasinghe in order to successfully practice the invention of Jayasinghe and form a gasket.
 
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that none of the prior art reference relied upon above teach carbon nanomaterials of a carbon nanomaterial structure interspersed through a thickness of a carrier layer coated with nickel and entangled in multiple directions with the carrier layer such that the carbon nanomaterial structure is bonded to the carrier layer and the elastomeric carbon nanomaterial composite sheet provides EMI shielding at low frequencies.  
In particular, Applicant contends that the added binder in Jayasinghe disrupts the continuity of the carbon nanotubes in the nanotube sheet thereby precluding the invention of Jayasinghe from providing EMI shielding at low frequencies.  Jayasinghe teaches that “one or more binder compounds [] improve both the structural and functional properties of the CNTs.”  Jayasinghe ¶ 62.  The structural and functional properties of the CNTs includes electromagnetic wave absorption, lightning strike prevention and dissipation, and EMI shielding.  Id. ¶ 72.  Accordingly, the binder of Jayasinghe is not required to disrupt the continuity of the nanotubes in the carbon nanotube sheet as suggested by Applicant because the aforementioned embodiments 
Applicant then contends that the combination of Jayasinghe and Liang is improper because Liang teaches away from the electrically conductive material of Jayasinghe.  Applicant asserts that because the nitrile rubber serves to insulate and separate successive carbon nanotube layers of an electromagnetic shielding device one of ordinary skill in the art would not modify the conductive nanotube shielding material of Jayasinghe with nitrile rubber.  This argument is unpersuasive as the Examiner is merely replacing the impregnating polymer of Jayasinghe with the nitrile rubber of Liang, which discloses the use of the polymer in an electromagnetic shielding device.  The mere incorporation of nitrile rubber into the conductive nanotube layers Jayasinghe does not impair their conductivity because the carbon nanotubes would remain in contact and as such would not adversely affect the invention of Jayasinghe.  Thus, because Liang teaches the use of nitrile rubber for use in the same field of endeavor as Jayasinghe and the proposed modification does not adversely affect the invention of the primary invention the combination of prior art is not improper.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786